TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00413-CV


Jimmy Ray Willenberg, Appellant

v.

Anita Carol Willenberg, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
NO. 01-6966, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Jimmy Ray Willenberg has filed an unopposed motion to dismiss,
informing this Court that he no longer wishes to pursue his appeal.  We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant's Motion

Filed:   October 21, 2009